DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob, et al. (“Quantization and Training of Neural Networks for Efficient Integer-Arithmetic-Only Inference”, published in arXiv June 21, 2018, herein Jacob).1 2	Regarding claims 1, 8 and 15, Jacob teaches a method and processor comprising: 	receiving a subset of data corresponding to a layer of a neural network (Section 2.1: Quantization scheme); 	prior to performing any matrix operations using the subset of the data, using a processor, scaling the subset of the data by a scaling factor to generate a scaled subset of data (Section 2.1: Quantization scheme);	using the processor, quantizing the scaled subset of the data to generate a scaled and quantized subset of data (Section 2.2: Integer-arithmetic-only matrix multiplication); 	performing the matrix operations using the scaled and quantized subset of the data to generate a subset of results of the matrix operations (Section 2.2: Integer-arithmetic-only matrix multiplication); and 	descaling the subset of the results of the matrix operations, by multiplying the subset of the results of the matrix operations with an inverse of the scaling factor, to generate a descaled subset of results of the matrix operations (Section 2.2: Integer-arithmetic-only matrix multiplication).	Regarding claims 2, 9 and 16, Jacob teaches the scaled and the quantized subset of the data comprises scaled and quantized activation values corresponding to the layer of the neural network (Section 2.2: Integer-arithmetic-only matrix multiplication).	Regarding claims 3, 10 and 17, Jacob teaches the scaled and the quantized subset of the data comprises scaled and quantized weight values corresponding to the layer of the neural network (Section 2.2: Integer-arithmetic-only matrix multiplication).	Regarding claims 4, 11 and 18, Jacob teaches the subset of the data is expressed in a first precision format, and wherein the first precision format comprises floating point format (Section 2.1: Quantization scheme).	Regarding claims 5, 12 and 19, Jacob teaches the quantized subset of the data is expressed in a second precision format, and wherein the second precision format comprises a precision format selected from one of an integer format, a reduced floating point precision format, or a block floating point format (Section 2.1: Quantization scheme).	Regarding claims 6 and 13, Jacob teaches the scaled and quantized subset of the data comprises scaled and quantized matrix data corresponding to weight values for the layer of the neural network, and wherein the performing the matrix operations comprises performing matrix-vector multiplication operations using the scaled and quantized matrix data and vector data corresponding to activation values for the layer of the neural network (Section 2.2: Integer-arithmetic-only matrix multiplication).	Regarding claims 7 and 14, Jacob teaches the scaled and quantized subset of the data comprises scaled and quantized matrix data corresponding to weight values for the layer of the neural network and scaled and quantized vector data corresponding to activation values for the layer of the neural network, and wherein the performing the matrix operations comprises performing matrix-vector multiplication operations using the scaled and quantized matrix data and the scaled and quantized vector data (Section 2.2: Integer-arithmetic-only matrix multiplication).	Regarding claim 20, Jacob teaches selecting the scaling factor for the subset of the data (Section 2.1: Quantization scheme).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ding, et al. “Quantized deep neural networks for energy efficient hardware-based interface”, published in the 2018 23rd Asia and South Pacific Design Automation Conference (ASP-DAC).3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 As cited in Applicant’s IDS dated 8/5/20. See also Non-patent literature dated 8/5/20. Since Applicant has already cited this document and because it already appears in the file wrapper, it is not cited in the 892 form, nor is it attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.